Name: Commission Regulation (EEC) No 979/86 of 24 March 1986 amending Regulation (EEC) No 61/85 on the monitoring by the Community of exports of steel tubes and pipes to the United States of America
 Type: Regulation
 Subject Matter: iron, steel and other metal industries;  technology and technical regulations;  America;  trade policy
 Date Published: nan

 No L 91 / 96 Official Journal of the European Communities 7 . 4 . 86 COMMISSION REGULATION (EEC) No 979 / 86 of 24 March 1986 amending Regulation (EEC ) No 61 / 85 on the monitoring by the Community of exports of steel tubes and pipes to the United States of America THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 60 / 85 of 9 January 1985 on the restriction of exports of steel tubes and pipes to the United States of America ^ 1 ), and in particular Article 5(8 ) thereof, Whereas Commission Regulation (EEC ) No 61 / 85 ( 2 ) laid f down the procedure for monitoring exports of steel tubes and pipes to the United States of America ; whereas certain technical changes should be made to that Regulation following the conclusion of an agreement extending and amending the Arrangement of 10 January 1985 ( 3 ), shall be valid only for exports to be carried out during the quota year ( 1986 , 1987 , 1988 or 1989 ) indicated in box 4 of the licences . However , where the Commission decides to apply Article 2 ( 3 ) of Regulation (EEC) No 60 / 85 :  in cases of early use of licences , exports may be carried out during December of the year preceding that to which they refer . Licences may be issued from 1 November to 31 December of the year preceding that to which they refer ,  where licences are carried over , the period of validity of licences expiring on 31 December 1985 , 1986 , 1987 or 1988 may be extended by two months by the authority which issued them ,  where additional allocations are made in the event of shortages , licences valid for a period of six months may be issued ; the licences and the certificates corresponding to these licences shall be stamped with the words "special issue".' HAS ADOPTED THIS REGULATION : Article 1 1 Article 1 ( 4 ) of Regulation (EEC) No 61 / 85 is hereby replaced by the following : '4 . Export licences shall be valid for three months from the date on which they are issued . However , licences Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 March 1986 . For the Commission Karl-Heinz NARJES Vice-President (\) OJ No L 9 , 10 . 1 . 1985 , p. 13 . ( 2 ) OJ No L 9 , 10 . 1 . 1985 , p. 19 . ( 3 ) OJ No L 355 , 31 . 12 . 1985 , p . 97 .